

Exhibit 10.2


PATENT SECURITY AGREEMENT


This is a Patent Security Agreement ("Agreement"), dated March 7, 2007, made
by NaturalNano, Inc., a Nevada corporation, and its wholly-owned subsidiary
NaturalNano Research, Inc, a Delaware corporation (collectively referred to
herein as the "Company") with a place of business at 15 Schoen Place, Pittsford,
NY 14534 in favor of the investors named Schedule I to this Agreement (the
"Secured Parties") and Platinum Advisors, LLC, a Delaware limited liability
company with an address of 152 West 57th Street, 65th Floor, New York, NY 10019,
as agent (the “Agent”).




Background.


A. This Agreement is being executed in connection with that certain Loan and
Security Agreement dated as of March 7, 2007, by and among the Company,
NaturalNano, Inc., the Secured Parties and the Agent (as amended, supplemented,
restated, replaced, or otherwise modified from time to time, the "Loan
Agreement"). Capitalized terms used but not defined herein shall have the
meanings given to such terms in, or by reference in, the Loan Agreement.


B. As security for payment and performance of the Obligations, the Company is
granting Secured Party a first and prior lien on and security interest in
certain assets of the Company associated with or relating to services or
products related to the Company's Patent Collateral (as defined herein), and
under which the Secured Party is entitled to foreclose or otherwise deal with
such assets under the terms and conditions set forth herein.


C. The Company owns, is developing the technology of, and/or is using (i) the
Letters Patent and the inventions disclosed and claimed therein set forth on
Exhibit A to this Agreement (hereinafter referred to collectively as the
"Patents"); (ii) the applications for Letters Patent and the inventions
disclosed and claimed therein set forth on Exhibit A to this Agreement and any
Letters Patent which may be issued upon any of said applications (hereinafter
referred to collectively as the "Applications"); (iii) US provisional patent
applications and the inventions disclosed therein set forth on Exhibit A to this
Agreement (hereinafter referred to collectively as the "Provisional
Applications”); (iv) foreign patents, foreign patent applications, and/or Patent
Cooperation treaty (PCT) applications and the inventions disclosed and claimed
therein set forth on Exhibit A to this Agreement (hereinafter referred to
collectively as the "Foreign Patents"). In conjunction with the patents and
applications, Company may use and/or adopt any reissues, extensions, divisions,
continuations or continuations-in-part of the patents or applications (such
reissues, extensions, divisions, continuations and continuations-in-part being
herein referred to collectively as the "Reissued Patents"); and may be entitled
to future royalties or other fees paid or payments made to Company in respect of
the Patents (hereinafter referred to collectively as the "Royalties"), (the
Patents, Applications, Provisional Applications, Foreign Patents, Reissued
Patents and Royalties are referred to collectively as the "Patent Rights").

 
 

--------------------------------------------------------------------------------

 


D. Pursuant to the Loan Agreement, the Secured Party has been granted a first
and prior lien on and security interest in, among other things, the Patent
Collateral (as defined herein) and the registration thereof, as security for all
of the Obligations, and the Secured Party desires to have its security interest
in such Patent Collateral confirmed by a document identifying same and in such
form that it may be recorded in the United States Patent and Trademark Office.

Now therefore, with the foregoing Background deemed incorporated by reference
and made a part hereof, and in consideration of the premises and mutual promises
herein contained, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:


1. In consideration of and pursuant to the terms of the Loan Agreement, and for
other good, valuable and sufficient consideration, the receipt of which is
hereby acknowledged, and to secure the payment and performance of the
Obligations, the Company grants a first and prior lien and security interest to
the Secured Party in all of the Patent Rights and all proceeds thereof and all
the Company's right, title, interest, claims and demands that the Company has or
may have in profits and damages for past and future infringements of the Patent
Rights (such rights, interest, claims and demand being herein called the
"Claims") (the Patent Rights and Claims are collectively herein referred to as
the "Patent Collateral").


2. The Company hereby covenants and agrees to maintain the Patent Collateral in
full force and effect (except to the extent any Patent Collateral expires by its
terms) until all of the Obligations are satisfied in full.


3.  The Company represents, warrants and covenants to the Secured Party that:


(a) The Company is, except as otherwise noted herein or in Exhibit A, the sole
and exclusive respective owner of the entire and unencumbered right, title and
interest in and to the Patent Collateral;


(b) To the best of the Company's knowledge, based either upon an on-line search
(see Exhibit A, footnote 1) and review of application documents available, but
with no other investigation having been made or required to be made, the Patent
Collateral has not been adjudged invalid or unenforceable;


(c) To the best of the Company's knowledge, with no investigation having been
made or required to be made, all issued patents of the Patent Rights, if any,
are valid and enforceable;


(d) To the best of the Company's knowledge, based either upon an on-line USPTO
assignment search (see Exhibit A, footnote 1) and review of application
documents available, but with no investigation having been made or required to
be made, except as noted by Footnote 1 of Exhibit A, all of the Patent
Collateral is free and clear of any liens, charges and encumbrances including,
without limitation, pledges, assignments, licenses and covenants by Company not
to sue third persons, except that certain patent applications may be subject to
a non-exclusive license as set forth in NCRADA-NRL-05-367;

 
2

--------------------------------------------------------------------------------

 
(e) The Company has no notice of any suits or actions commenced or threatened
against it, or notice of claims asserted or threatened against it, with
reference to the Patent Collateral;

(f) The Company has the right, power and authority to enter into this Agreement
and perform its terms;


(g) The Company has used and will continue to use for the duration of this
Agreement, consistent standards of quality in services or products leased or
sold under the Patent Collateral and hereby grants to the Secured Party and its
employees, representatives and agents the right (with no obligation of any kind
upon the Secured Party to do so) upon prior notice to visit the Company's
affiliates, franchises or management locations and to inspect the use of the
Patent Collateral and quality control records relating thereto at reasonable
times during regular business hours to ensure the Company's compliance with this
paragraph 3(h).


4. The Company further covenants that:


(a) Until the Obligations have been satisfied in full, the Company will not
enter into any agreement, including, without limitation, license agreements or
options, which are inconsistent with the Company’s obligations under this
Agreement or any obligation under the Loan Agreement or which restrict or impair
the Secured Party 's rights hereunder.


(b) If the Company shall acquire or hold any new Patent Collateral that is not
listed on Exhibit A hereto ("Additional Patent Collateral") or even though
presently listed in Exhibit A, Company later records such acquisition or
holding, then (i) the provisions of this Agreement shall be deemed to
automatically apply thereto and such Additional Patent Collateral shall be
deemed part of the Patent Collateral, (ii) the Company shall give the Secured
Party prompt written notice thereof, and (iii) the Company shall promptly
deliver to the Secured Party with respect to such Additional Patent Collateral,
a Supplement to Patent Security Agreement in a form satisfactory to the Secured
Party, duly completed and executed by the Company. Each schedule of Additional
Patent Collateral shall be incorporated and become a part of Exhibit A, and all
references to Exhibit A contained in this Agreement shall be deemed, for all
purposes, to also include each such schedule. The Company hereby authorizes and
empowers the Secured Party, its successors and assigns, and any officer or agent
of the Secured Party as the Secured Party may select, in its exclusive
discretion, as the Company's true and lawful attorney-in-fact, with the power to
endorse the Company's name on such Supplement to Patent Security Agreement and
to execute any documents or make any filings in connection therewith. 


5. So long as this Agreement is in effect and so long as the Company has not
received notice from the Secured Party that an Event of Default has occurred and
is continuing under the Loan Agreement or the Note and that the Secured Party
has elected to exercise its rights hereunder (i) the Company shall continue to
have the exclusive right to use the Patent Collateral; and (ii) the Secured
Party shall have no right to use the Patent Collateral or issue any exclusive or
non-exclusive license with respect thereto, or assign, pledge or otherwise
transfer title in the Patent Collateral to any third party. Foreclosure with
respect to the Patent Collateral shall not abrogate or diminish the rights of
any licensee or any other permitted transferee of any part of the Patent
Collateral in the normal course of the Company’s business.

 
3

--------------------------------------------------------------------------------

 


6. The Company agrees not to sell, license, grant any option, assign or further
encumber its rights and interest in the Patent Collateral to any entity or
person without the prior written consent of the Secured Party, except that the
Company may, without any consent, grant exclusive, field of use and
non-exclusive licenses in the normal course of its business.


7. Anything herein contained to the contrary notwithstand-ing, if and while an
Event of Default exists under the Loan Agreement or the Note, the Company
covenants and agrees that the Secured Party, as the holder of a security
interest under the Uniform Commercial Code, as now or hereafter in effect in the
State of New York, may take such action as permitted hereunder, in its exclusive
discretion, to foreclose upon the Patent Collateral.


8. This Agreement shall be subject to the terms, provisions, and conditions set
forth in the Loan Agreement and may not be modified without the written consent
of the party against whom enforcement is being sought.


9. All rights and remedies herein granted to the Secured Party shall be in
addition to any rights and remedies granted to the Secured Party under the Loan
Agreement and the Note. In the event of an inconsistency between this Agreement
and Loan Agreement, the language of this Agreement shall control.


10. Upon performance and full satisfaction of all Obligations, the Secured Party
shall execute and deliver to the Company all documents reasonably necessary to
terminate the Secured Party's security interest in the Patent Collateral and to
record such satisfaction and termination wherever Company chooses, including but
not limited to the United States Patent and Trademark Office, at the sole
expense of the Company.


11. Any and all reasonable fees, costs and expenses, of whatever kind or nature,
including the reasonable attorneys' fees and legal expenses incurred by the
Secured Party in connection with the preparation of this Agreement and all other
documents relating hereto and the consummation of this transaction, the filing
or recording of any documents (including all taxes in connection therewith) in
public offices, the payment or discharge of any taxes, reasonable counsel fees,
maintenance fees, encumbrances or costs otherwise incurred in protecting,
maintaining, preserving the Patent Collateral, or in defending or prosecuting
any actions or proceed-ings arising out of or related to the Patent Collateral,
in each case in accordance with the terms of this Agreement, shall be borne and
paid by the Company on demand by the Secured Party and until so paid shall be
added to the principal amount of the Note.


12. Subject to the terms of the Loan Agreement and except to the extent that the
Company reasonably determines such Patent Collateral is not material to its
business, the Company shall have the duty to prosecute diligently any
application and/or registration with respect to the Patent Collateral pending as
of the date of this Agreement or thereafter, until all of the Obligations shall
have been satisfied in full, to preserve and maintain all rights in the Patent
Collateral, and upon reasonable request by the Secured Party, the Company shall
make application for a patent on patentable technology belonging to the Company
or licensed to the Company. Any reasonable expenses incurred in connection with
such applications shall be borne exclusively by the Company. The Company shall
not abandon any Patent Collateral (other than Patent Collateral that the Company
reasonably determines is not material to its business) without the prior written
consent of the Secured Party, which consent shall not be unreasonably withheld.


 
4

--------------------------------------------------------------------------------

 

13. The Company shall have the right to bring suit in its own name to enforce
the Patent Collateral, in which event the Secured Party may, if the Company
reasonably deems it necessary, be joined as a nominal party to such suit, so
long as the Secured Party shall have been satisfied, in its sole discretion,
that it is not thereby incurring any risk of liability because of such joinder.
The Company shall promptly, upon demand, reimburse and indemnify the Secured
Party for all damages, costs and expenses, including reasonable attorneys' fees
and costs, incurred by the Secured Party in the fulfillment of the provisions of
this paragraph.


14. Upon the occurrence and during the continuance of an Event of Default under
the Loan Agreement or the Note, the Secured Party may, without any obligation to
do so, complete any obligation of the Company hereunder, in the Company's name
or in the Secured Party's name, but at the expense of the Company, and the
Company hereby agrees to reimburse the Secured Party in full for all reasonable
expenses, including, without limitation, all reasonable attorneys' fees incurred
by the Secured Party in protecting, defending and maintaining the Patent
Collateral.


15. No course of dealing between the Company and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder, shall operate as a waiver
thereof, and all of the Secured Party's rights and remedies with respect to the
Patent Collateral, whether established hereby or by the Loan Agreement or the
Note, or by any other future agreements between the Company and the Secured
Party or by law, shall be cumulative and may be exercised singularly or
concurrently.


16. The provisions of this Agreement are severable and the invalidity or
unenforceability of any provision herein shall not affect the remaining
provisions which shall continue unimpaired and in full force and effect.


17. This Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the parties.


18. This Agreement shall be governed by and construed in conformity with the
laws of the State of New York, without regard to its otherwise applicable
principles of conflicts of laws.

 
5

--------------------------------------------------------------------------------

 

19. THE COMPANY AND THE SECURED PARTY EACH WAIVES ANY AND ALL RIGHTS EITHER MAY
HAVE TO A JURY TRIAL ARISING IN CONNECTION WITH ANY PROCEED-ING OR CONTROVERSY
RELATING TO THIS AGREEMENT.
 
In witness whereof, the parties hereto have executed this Patent Security
Agreement, the day and year first above written.
 
 

  NATURALNANO, INC.             By: /s/ Cathy A. Fleischer        Name: Cathy A.
Fleischer        Title: President                     Attest: /s/ Ninetta
McDonald       Name: Ninetta McDonald     Title: Administrative Assistant      
              NATURALNANO RESEARCH, INC.             By: /s/ Kathleen A. Browne
    Name: Kathleen A. Browne     Title: Chief Financial Officer            
Attest: /s/ Ninetta McDonald         Name: Ninetta McDonald     Title:
Administrative Assistant  


 
6

--------------------------------------------------------------------------------

 


CORPORATE ACKNOWLEDGMENT
 

UNITED STATES OF AMERICA   : STATE OF NEW YORK : SS COUNTY OF MONROE    :

   
 
On this 5th day of March, 2007, before me personally appeared Cathy Fleischer,
who being duly sworn, deposes and says that she is the President of NaturalNano,
Inc., the corporation described in the foregoing document, that she in such
capacity as officer of said corporation is authorized to execute on behalf of
each corporation the foregoing document for the purposes contained therein, and
that she is the person whose name and signature is subscribed to the foregoing
document.
 

          /s/ Paul M. LeFrois, Jr.  

--------------------------------------------------------------------------------

Notary Public          
Paul M. LeFrois, Jr.
Notary Public, State of New York
Monroe County No. 01LE5019379
Commission Expires 10/18/2009

 
 
 

--------------------------------------------------------------------------------

 

CORPORATE ACKNOWLEDGMENT
 

UNITED STATES OF AMERICA   : STATE OF NEW YORK : SS COUNTY OF MONROE    :

 


On this 5th day of March, 2007, before me personally appeared Kathleen Browne,
who being duly sworn, deposes and says that she is the Chief Financial Officer
of NaturalNano Research, Inc., the corporation described in the foregoing
document, that she in such capacity as officer of said corporation is authorized
to execute on behalf of each corporation the foregoing document for the purposes
contained therein, and that she is the person whose name and signature is
subscribed to the foregoing document.
 
 

          /s/ Paul M. LeFrois, Jr.  

--------------------------------------------------------------------------------

Notary Public          
Paul M. LeFrois, Jr.
Notary Public, State of New York
Monroe County No. 01LE5019379
Commission Expires 10/18/2009


 
 

--------------------------------------------------------------------------------

 

PATENT SECURITY AGREEMENT
Exhibit A


Application S/N, Date




11/244,376
Filed 10/06/05


11/042,219
Filed 01/25/05


11/134,657
Filed 05/20/02


11/183,417
Filed 07/18/05


11/099,055
Filed 4/5/2005 (1)


PCT/US2006/019682
Filed 05/19/06


PCT/US2006/026936
Filed 5/19/06


11/481,025
Filed 7/6/2006


11/469,128
Filed 08/31/06


PCT/US2006/034281
Filed 9/1/2006


11/531,459
Filed 09/13/06


PCT/US2006/035659
Filed 9/14/2006


11/541,115
Filed 10/19/06


PCT/US2006/041208
Filed 10/20/06

 
 

--------------------------------------------------------------------------------

 

11/554,575
Filed 10/30/06


PCT/US2006/042554
Filed 10/31/06


60/867,369
Filed 11/27/2006


60/888,685
Filed 2/7/07


1 Application may be subject to a claim of joint ownership.

 
 

--------------------------------------------------------------------------------

 

Schedule I


Platinum Partners Long Term Growth IV
Platinum Advisors LLC
Longview Special Financing Inc.

 
 

--------------------------------------------------------------------------------

 